Order entered January 14, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00985-CR

                             OCZAVEONE JACKSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F12-60601-X

                                             ORDER
       On November 13, 2014, this Court ordered the trial court to prepare and file, within

fifteen days, a certification of appellant’s right to appeal. To date, we have not received the

certification. The trial court is required to is required to prepare a certification of the right to

appeal in each case in which the defendant is appealing. See TEX. R. APP. P. 25.2(a), (d); Cortez

v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       Accordingly, we ORDER the Honorable Jeanine Howard, Presiding Judge, Criminal

District Court No. 6, to prepare and file with this Court, within TEN DAYS of the date of this

order, a completed certification of appellant’s right to appeal.

       Appellant’s brief is due within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jeanine Howard, Presiding Judge, Criminal District Court No. 6; Felicia Pitre, Dallas

County District Clerk; and to counsel for all parties.


                                                         /s/   ADA BROWN
                                                               JUSTICE